Exhibit 10.15
AGREEMENT
     THIS AGREEMENT by and between Union Electric Company d/b/a AmerenUE
(“AmerenUE”) and Noranda Aluminum, Inc. (“Noranda”), individually a “Party” or
collectively the “Parties,” is entered into this 14th day of December, 2004.
     WHEREAS, Noranda operates an aluminum smelter near or about New Madrid,
Missouri, and in operating said facility requires electricity and related
services; and,
     WHEREAS, AmerenUE is a public utility selling and delivering electricity
and related services in a service territory in the State of Missouri; and,
     WHEREAS, Noranda is desirous of purchasing electricity and related services
from AmerenUE, subject to certain terms and conditions as expressed below; and,
     WHEREAS, AmerenUE is willing to sell and deliver electricity and related
services to Noranda, subject to certain terms and conditions as expressed below;
and
     WHEREAS, AmerenUE and Noranda entered into a Letter of Intent on
October 14, 2004, expressing their intent and desire to reach this Agreement;
and to have this Agreement be the full and complete understanding of the
Parties, and
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged by each of the Parties, the Parties agree as follows:

  1.   LTS Tariff And Electric Service Agreement.

  A.   Noranda agrees to take capacity and energy from AmerenUE under the rates,
terms and conditions of a proposed Missouri Large Transmission Service (“LTS”)
tariff and in accord with the accompanying Electric Service Agreement (“ESA”),
as set forth in Exhibit A attached hereto and incorporated by reference.
Regulatory approval of the LTS tariff as described in Exhibit A is a condition
precedent to AmerenUE providing service to Noranda.     B.   Exhibit A shall not
be modified, amended, or waived in full or in part in any manner unless agreed
to by the Parties, and any such agreement shall be in writing.     C.   Noranda
and AmerenUE agree to cooperate and in good faith seek regulatory approval of
the LTS tariff.

  2.   Metro East Transfer And CTG Acquisitions. AmerenUE’s obligation to
initiate service hereunder is conditioned upon (i) receipt of all regulatory
approvals with respect to the Metro East Service area transfer pending before
the Missouri Public Service Commission (“MoPSC”) in Case No. EO-2004-0108 and
acquisitions of the Kinmundy and Pinckneyville CTGs, to AmerenUE’s satisfaction
in its sole discretion, and (ii) AmerenUE completing the transfer of its

1



--------------------------------------------------------------------------------



 



      Metro East Service area to AmerenCIPS by June 1, 2005, and completing the
purchase of the Kinmundy and Pinckneyville CTGs from Ameren Energy Generating
Company by June 1, 2005.     3.   MoPSC Approval To Extend AmerenUE Service
Territory And Additional Regulatory Assurances. AmerenUE’s obligations
hereunder, including without limitation its obligations as provided for by
Exhibit A, are conditioned upon AmerenUE receiving an order satisfactory to
AmerenUE in its sole discretion, from the MoPSC, granting AmerenUE a certificate
of public convenience and necessity extending its Missouri service area to
incorporate Noranda’s New Madrid premises, such that AmerenUE has the obligation
to provide electric service under Missouri law to Noranda under the LTS tariff.
AmerenUE and Noranda shall endeavor to obtain such an order not later than
March 15, 2005.     4.   Exclusive Supplier. In the event that all regulatory
approvals are received and all conditions as otherwise required are met and the
MoPSC issues an order as provided in Paragraphs 2 and 3 above, and, on or before
April 22, 2005, AmerenUE notifies Noranda pursuant to Paragraph 6 below that all
necessary regulatory assurances and approvals referred to therein are
sufficient, Noranda commits to purchase all of the electrical requirements for
its aforementioned aluminum smelter near New Madrid, Missouri, including energy
losses incurred in order to deliver such electricity from AmerenUE, for the
entirety of the Term regardless of the rate or tariff under which Noranda is
taking service from AmerenUE. Noranda further agrees, subject to the above
conditions, to relinquish whatever rights or entitlement it has under law
(including but not limited to Section. 91.026 RSMo as now in effect or as may be
amended from time to time), rule, regulation, or tariff, to purchase, acquire or
take delivery of power and energy from other electrical providers during the
Term. If AmerenUE does not timely give Noranda the notice provided for above,
this Agreement shall be void, and the parties shall have no further obligations
hereunder,     5.   Term. Noranda agrees to take service from AmerenUE initially
pursuant to the terms and conditions of the LTS tariff in Exhibit A, and then
pursuant to the LTS tariff or another applicable rate or tariff as subsequently
approved by the MoPSC in a later rate proceeding, for a period under such rates
of fifteen (15) years, such period to commence when Noranda begins taking
service under the attached LTS tariff and ESA. The Term shall automatically be
extended in one-year increments unless or until the Agreement is terminated at
the end of the Term or any annual extension thereof by a written notice of
termination given by either Party and received not later than five years prior
to the date of termination.     6.   Other Regulatory Assurances. AmerenUE’s
obligations hereunder, including without limitation its obligations as provided
for by Exhibit A, are conditioned upon receipt of the regulatory assurances
described in Paragraphs 2 and 3 above and any related Federal Energy Regulatory
Commission (“FERC”) approval(s), and a determination by AmerenUE, in its sole
discretion, that such regulatory assurances and FERC approval(s) are sufficient.
AmerenUE shall notify Noranda

2



--------------------------------------------------------------------------------



 



      in writing of any determination of sufficiency under this Paragraph
immediately upon its decision, but in no event later than 30 days after the
MoPSC and FERC issue their final orders addressing the subject matter of this
Agreement.     7.   Enforceability. In the event that any provision of this
Agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable as applied in any particular circumstance, its illegality
or unenforceability in such circumstance shall neither affect nor impair the
enforceability of such provision in any other circumstance or impair the
enforceability of any provision of this Agreement to the maximum extent
permitted by applicable law.     8.   Modification. The terms of this Agreement
may not be amended, modified or waived except by an instrument in writing signed
by both Parties.     9.   Signed Counterparts. This Agreement may be signed in
separate counterparts, each of which shall be binding on the Parties who are
signatory to a counterpart.     10.   Final Agreement. This Agreement is
intended to supersede and control with respect to the Parties’ understanding
irrespective of the Letter of Intent and any prior oral agreement.     11.  
Limitation Of Damages. No Party (or any affiliate thereof) shall be liable to
the other Party (or any affiliate thereof) for indirect, consequential, special,
incidental, or punitive damages of any kind or nature whatsoever in connection
with this Agreement.     12.   Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns. Noranda shall not assign or transfer its rights or
obligations under this Agreement, by operation of law or otherwise, without the
prior written consent of AmerenUE, which consent shall not be unreasonably
withheld. The Parties expressly agree, however, that a potential assignee’s
failure to satisfy the credit requirements as set forth in the LTS tariff in
Exhibit A shall be reasonable grounds for withholding consent.

3



--------------------------------------------------------------------------------



 



     IN WITNESS THEREOF, the undersigned have executed this Agreement as of the
date first above written.
Noranda Aluminum, Inc.
By /s/ Keith Gregston                                        
Name Keith Gregston
Title President & General Manager, Noranda Aluminum, Inc. — Primary Division
Union Electric Company d/b/a AmerenUE
By /s/ Steven R. Sullivan                                        
Name Steven R. Sullivan
Title Senior Vice President Gov’t / Regulatory Policy, General Counsel &
Secretary

4



--------------------------------------------------------------------------------



 



Exhibit A to Agreement
Noranda Aluminum, Inc. and Union Electric Company
December 14, 2004
UNION ELECTRIC COMPANY ELECTRIC SERVICE
P. S. C. MO., SCHEDULE NO. ___
ORIGINAL SHEET NO. ___
APPLYING TO MISSOURI SERVICE AREA
SERVICE CLASSIFICATION NO. 12 (M)
LARGE TRANSMISSION SERVICE RATE
Rates Based on Monthly Meter Readings
Summer Rate (Applicable during four (4) monthly billing periods of June through
September)
          Customer Charge — per month $210.00
          Demand Charge — per kW of Billing Demand $11.816
          Energy Charge — per kWh $0.02242
          Reactive Charge — $0.24 per kVar
Winter Rate (Applicable during eight (8) monthly billing periods of October
through May)
          Customer Charge — per month $210.00
          Demand Charge — per kW of Billing Demand $4.504
          Energy Charge — per kWh $0.01974
          Reactive Charge — $0.24 per kVar
Optional Time-of-Day Adjustments
     Additional Customer Charge — $14.00 per month

          Energy Adjustment - per kWh   On-Peak Hours(1)   Off-Peak Hours(1)
Summer kWh
  +$0.0045   -$0.0025  
Winter kWh
  +$0.0020   -$0.0011

 

(1)   On-peak and off-peak hours applicable shall be as specified within this
service classification.

1



--------------------------------------------------------------------------------



 



Energy Line Loss Rate. Compensation for Customer’s energy line losses from use
of the transmission system(s) outside Company’s control area shall be in the
form of energy solely supplied by Company to the transmission owner(s) and
compensated by payment at a monthly rate of $0.0325 per kWh after appropriate
Rider C adjustment of meter readings.
Annual Contribution Factor. Customer shall pay an Annual Contribution Factor to
Company, calculated as follows:
The Annual Contribution Factor (“ACF”) shall be calculated as of the date of the
completion of each successive 12-month billing period, commencing with the first
annual anniversary date of service to Customer under the rate. In the event the
ACF is eliminated or discontinued prior to the said anniversary date, no
Customer payment is required.
The ACF shall be calculated so as to provide Company an annual net bundled
kilowatt-hour realization to Company of $0.0325/kWh, after appropriate Rider C
adjustments to Customer’s monthly kilowatt-hour and kilowatt meter readings. All
energy and compensation due as a result of the Energy Line Loss and Reactive
Charge provisions herein, if any, shall be excluded in the calculation of the
ACF. The ACF shall be eliminated effective upon a Missouri Public Service
Commission (“MoPSC”) order in a Complaint case, rate case proceeding, or any
other regulatory proceeding where Company’s rates for its bundled Service
Classifications are changed.

1.   Transmission Service Requirements. Company’s obligation to provide service
under this rate is conditioned upon receipt of approval from the appropriate
Regional Transmission Organization (“RTO”) to incorporate Customer’s load within
Company’s Network Integration Transmission Service agreement without the
obligation or requirement that Company construct, upgrade, or improve any
existing or new transmission plant or facilities.       Customer shall be
responsible for securing firm transmission service throughout the Contract Term
outside of Company’s control area at no cost or charge to Company (except for
Energy Line Losses), if necessary, and Customer agrees to indemnify and hold
Company harmless from all such costs or charges imposed or billed. In any event,
Customer shall be responsible for all costs and charges imposed or billed to
Company from an RTO that are based on the fact that Customer’s load is not
directly connected to Company’s system (e.g. Through and Out rates imposed by
the Midwest Independent System Operator, Inc.)   2.   Credit Requirements. A
Customer taking service under this rate shall agree to the following special
credit terms and conditions, in addition to those that may be required pursuant
to Company’s rules, regulations, rates or tariffs: Company, upon request and in
its sole discretion, may demand of Customer a security deposit in the form of
cash, letter of credit or surety bond, equal to two times (2x) the highest
monthly utility bill from the prior 12-month period, upon the occurrence of any
of the following:

2



--------------------------------------------------------------------------------



 



  a.   an assignment to Customer or Customer’s parent of a long-term public debt
rating by Moody’s that falls below the rating of Baa3;     b.   an assignment to
Customer or Customer’s parent of a long-term public debt rating by Standard &
Poor’s that falls below the rating of BBB-;     c.   a significant change in
ownership, as determined by Company, including but not limited to a change in
ownership or possession of the assets of Customer;     d.   the assessment of
two (2) late payment charges within any 12 month rolling period; or     e.  
Customer makes an assignment for the benefit of creditors, or otherwise becomes
bankrupt or insolvent (however evidenced), in which case Company may pursue
other remedies available in law or equity, including a declaration that the
agreement is in default.

3.   Payments. Bills are due and payable within ten (10) days from date of bill.
  4.   Contract Term. A Customer taking service under this rate shall agree to
an initial Contract Term of 15 years. The Contract Term shall be extended in
one-year increments unless or until the contract is terminated at the end of the
Contract Term or any annual extension thereof by a written notice of termination
given by either party and received not later than five years prior to the date
of termination. During the Contract Term, a Customer taking service under this
rate agrees that Company shall be the exclusive supplier of power and energy to
Customer’s premises, and waives any right or entitlement by virtue of any law,
including but not limited to Section 91.026 RSMo as it now exists or as amended
from time to time, statute, rule, regulation, or tariff, to purchase, acquire or
take delivery of power and energy from any other person or entity.   5.   Tax
Adjustment. Any license, franchise, gross receipts, occupation or similar charge
or tax levied by any taxing authority on the amounts billed hereunder will be so
designated and added as a separate item to bills rendered to customers under the
jurisdiction of the taxing authority.   6.   Rate Application. This rate shall
be applicable, at Customer’s request, to any Customer that 1) consumed 3 million
MWh in the preceding 12 months, or can demonstrate to the Company’s satisfaction
that it will consume said amount in the next 12 months if historical data are
unavailable, 2) can demonstrate to Company’s satisfaction that such energy was
routinely consumed at a load factor of 98% or higher or that Customer will, in
the ordinary course of its operations, operate at a similar load factor, 3)
arranges and pays for transmission service necessary for the delivery of
electricity over the transmission facilities of a third party, 4) does not
require use of Company’s distribution system, excepting Company’s metering
equipment, for service to Customer, and 5) meets all other required terms and
conditions of the rate.

3



--------------------------------------------------------------------------------



 



7.   Character of Service Supplied. Company will supply a standard three-phase
alternating current transmission service voltage. The appropriate adjustments
under Rider C will apply; however, there will be no adjustments under Rider B.  
8.   Demand Meters. Company will be responsible for the demand meters which have
been installed for the measurement of demands.   9.   Billing Demand. The
billing demand in any month will be the highest demand established during peak
hours or 50% of the highest demand established during off-peak hours, whichever
is highest during the month, but in no event less than 5,000 kilowatts.      
Peak hours and off-peak hours are defined as follows:       Peak hours:
10:00 A.M. to 10:00 P.M., Monday thru Friday.       Off-peak hours: All other
hours including the entire 24 hours of the following days: New Year’s Day,
Independence Day, Thanksgiving Friday, Good Friday, Labor Day, Christmas Eve
Day, Memorial Day, Thanksgiving Day, Christmas Day.       All times stated above
apply to the local effective time.   10.   Reactive Charge. The kVar charge
specified in this rate shall be applicable to the kilovars by which the
Customer’s average metered kilovars exceed the Customer’s kilovars at an average
power factor of 90% lagging during the billing period. Such average kilovar
billing units shall be determined in accordance with the following formula:

          kVar = (kVarh/kWh – 0.4843)(kW)
where:
          kVar = kilovar billing units
          kVarh = metered kilovarhours
          kWh = metered kilowatthours
          kW = metered kilowatts
          0.4843 = kilovar requirement at 90% lagging power factor.

    Where in Company’s sole judgment application of the above formula would not
be appropriate to a Customer, an agreement between Company and Customer for the
costs or charges associated with reactive supply facilities may be substituted
for said formula.

4



--------------------------------------------------------------------------------



 



11.   Optional Time of Day (“TOD”) Service. Applicable at Customer’s option for
all Large Transmission Service usage, subject to the following provisions:

  a.   Customer will be transferred to this TOD rate option effective with TOD
meter installation and transferred from this TOD rate option to the applicable
non-TOD rate after the meter is removed.     b.   A Customer electing this TOD
option shall remain on the option for a minimum period of 12 months, provided
however, that Customer may discontinue this option within the first 90 days
following election subject to the continued payment of the TOD Customer Charge,
in lieu of any other customer charge, for the full 12-month term of this option.
    c.   any Customer canceling this TOD option may not thereafter resume
billing under said option for a period of one year following the last billing
period on the TOD option.

12.   General Rules and Regulations. In addition to the above specific rules and
regulations, all of Company’s General Rules and Regulations shall apply to the
supply of service under this rate.

5



--------------------------------------------------------------------------------



 



ELECTRIC SERVICE AGREEMENT
June 1, 2005
To: Union Electric Company d/b/a AmerenUE
     The undersigned (hereinafter called “Customer”) requests Union Electric
Company d/b/a AmerenUE (hereinafter called “Company”) to supply electric service
to Customer under the following terms:

First:   Company to supply and Customer to take and pay for all electric service
required for the operation of electric equipment installed or to be installed by
Customer on property located at St. Jude Industrial Park and used in the
aluminum smelting business, under the terms and conditions of Company’s Rules
and Regulations and Company’s Service Classification No. 12(M) Large
Transmission Service Rate for Large Transmission Service.

Service hereunder to be delivered at:

                      Billing Periods   Nominal Voltage   Phase   kW Demand
October thru May
  161,000 volts     3       500,000    
June thru September
  161,000 volts     3       500,000  

Second:   Customer satisfies the terms and conditions of the Rate Application
paragraph for Service Classification No. 12(M). Customer agrees to notify
Company in writing of any contemplated change in kW demand.

Third:   This agreement shall become effective as of the date written above and
shall continue in force for an initial term of fifteen (15) years, from and
after the date Customer shall first receive delivery hereunder which shall be on
or before June 1, 2005, and thereafter until terminated in the manner required
or permitted by Service Classification No. 12(M).

Fourth:   This agreement is made subject to Service Classification No. 12(M) and
all other applicable rules, regulations and orders of the Regulatory Authorities
having jurisdiction, now or hereafter in force. The terms of this agreement,
including the rates herein set forth, are subject to change to conform to any
change made by Company, with the approval of said Regulatory Authorities, in
Company’s rates, rules and regulations applicable to the class of service
rendered hereunder.

Fifth:   This agreement shall be binding upon the parties hereto and their
successors and assigns. This agreement cannot be assigned by Customer, by
operation of law or otherwise, unless by written consent, which consent shall
not be unreasonably withheld. Customer expressly agrees, however, that a
potential assignee’s failure to satisfy the credit requirements as set forth in
Service Classification No. 12(M) shall be reasonable grounds for withholding
consent to an assignment.

1



--------------------------------------------------------------------------------



 



Accepted:

                      UNION ELECTRIC COMPANY       NORANDA ALUMINUM, INC.    
 
                   
By:
  /s/ RC       By:   /s/ George E. Swogger    
 
                   
Title:
  Vice President – Energy Delivery       Title:   Manager – Energy Procurement  
 

2